Citation Nr: 0214476	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, specifically major depressive episodes with 
recurrent features, schizoaffective disorder and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from October 1963 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) San Diego, California, Regional 
Office (RO).  That decision denied service connection for an 
atypical psychosis.  A November 1996 decision indicated that 
the May 1995 decision had become final, and characterized the 
issue as whether new and material evidence had been submitted 
to reopen a claim to service connect a chronic, acquired 
psychiatric condition, specifically for major depressive 
episodes with psychotic features, recurrent.  The November 
1996 decision also denied service connection for PTSD.

In a January 1997 supplemental statement of the case (SSOC) 
the RO determined that the veteran's Form 9, Appeal to the 
Board of Veterans' Appeals, had been received in a timely 
manner and the appeal of his original claim remained open.  
In a February 1998 SSOC, the RO determined that the issue of 
service connection for PTSD was inextricably intertwined with 
the veteran's claim for service connection for a chronic, 
acquired psychiatric condition, specifically for major 
depressive episodes with psychotic features, recurrent.  
Accordingly, the claim for service connection for PTSD was 
included in the veteran's appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show an acquired 
psychiatric disorder, specifically major depressive episodes 
with psychotic features, recurrent and schizoaffective 
disorder had its origins in service or was manifest to a 
compensable degree within one year after service.

3.  The clinical evidence of record does not reasonably 
support a current diagnosis of PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, specifically major 
depressive episodes with recurrent features, schizoaffective 
disorder and PTSD were not incurred in or aggravated by 
service, and a psychosis cannot be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1133 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the SSOCs, and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with the VA's 
notification requirements.  A letter sent to the veteran in 
May 2001 specifically informed him of the types of 
information he needed to provide to the RO and the evidence 
that the RO would assist him in obtaining.  The RO supplied 
the veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, Navy Medical Center Reports from January 
1996, May to June 1996, September 1996, February 1997, August 
1997, February to March 1998, April 1998, May 1998, and April 
2001, private hospital reports from January to February 1993, 
July 1993, and April 1994, private treatment notes from June 
1984 and July 1995 to May 1999, letters from a private 
physician dated March 1995, July 1996, and July 2001, a 
letter from a private psychologist dated July 1996, letters 
from the veteran's wife dated July 1997 and September 1996, a 
psychiatric evaluation done in conjunction with Social 
Security Administration (SSA) benefits dated July 1996, a 
mental disorder questionnaire filled out by the veteran's 
private physician dated July 1996, three lay statements from 
friends and co-workers dated September 1996, and VA 
examination reports dated April 1998, December 1997, July 
1998 and September 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
referred for a psychiatric evaluation by his commanding 
officer (CO) in April 1983.  The CO noted that the veteran's 
son had died in March 1982 and since that time the veteran's 
performance had been inadequate.  The CO was concerned that 
the veteran would be transferred to another command where he 
would be unable to function.  The April 1983 psychiatric 
evaluation indicated that the veteran denied having emotional 
problems.  He reported being unhappy at his current command 
and said he looked forward to his next command.  The 
psychiatrist indicated that he could not establish a 
psychiatric diagnosis and the veteran was not motivated to 
explore any possible emotional difficulties further.  The 
psychiatrist indicated that the veteran was psychiatrically 
fit and suitable for full duty.  The veteran was seen in May 
1983 for complaints of multiple personal family stressors, 
somatic complaints, gastrointestinal upsets, fatigue and 
nervousness.  He was evaluated for stress management.  The 
veteran reported that he did not experience depression, 
excessive worry, frequent trouble sleeping, or nervous 
trouble of any sort at his June 1984 separation examination.  
No notes regarding any psychiatric complaints or problems 
were noted on his separation examination report.

Service personnel records indicate that the veteran served in 
Vietnam from 1971 to 1972.  His records also indicate that 
while in Vietnam he was a supply clerk in Saigon and did not 
serve in combat.

A hospital report, from a private hospital, indicated that 
the veteran was hospitalized from January to February 1993.  
The report noted that the veteran was admitted in January 
1993 and diagnosed with atypical psychosis, not otherwise 
specified.  He noted that the precipitating events that 
resulted in his admission were stresses at work and stresses 
with his relationship with his wife.  No other comments 
regarding the onset of the veteran's condition were noted in 
the report.

A July 1993 hospital report from a private hospital indicated 
that the veteran was admitted with a diagnosis of atypical 
psychosis.  The treating physician noted that the veteran had 
been scheduled to start a new job prior to his admission at 
the hospital.  He diagnosed the veteran with psychosis, not 
otherwise specified and indicated that the veteran's 
psychosocial stressor probably related to his returning to 
work.

A private hospital report indicated that the veteran was 
hospitalized in April 1994.  The veteran was diagnosed with a 
psychotic disorder, not otherwise specified, and rule out 
bipolar disorder, mixed.  The treatment note did not indicate 
an etiology for the veteran's psychiatric diagnoses or 
otherwise relate them to service.

A May 1994 private treatment note indicated that the veteran 
was referred for treatment following a hospitalization.  The 
veteran reported that his personal psychiatric history had 
begun the year before when he became depressed after losing 
his job.  His depression resulted in emergency 
hospitalization.  The veteran was diagnosed with brief 
reactive psychosis.  The physician noted that the veteran's 
history suggested that he suffered from an acute reaction to 
stress, which resulted in a brief loss of reality contact and 
depression.  The physician went on to note that it was likely 
that there were underlying dependent features and concerns 
about adequacy that caused the veteran to be unable to deal 
effectively with stress.

A March 1995 letter from a private physician indicated that 
the veteran had been in treatment since April 1994.  The 
physician indicated that the veteran was being treated for 
depression and psychosis.  The physician did not include any 
statements indicating that the veteran's diagnoses had their 
origins in service.

A VA examination was conducted in April 1995.  The examiner 
reviewed the veteran's claims file.  He indicated that there 
was no evidence that the veteran had psychiatric 
symptomatology while on active duty, however, the veteran 
suggested that he was upset various times throughout military 
service.  The examiner diagnosed the veteran with atypical 
psychosis by history, currently in partial remission and 
probable bipolar disorder, in remission.

Private treatment notes from July 1995 to June 1996 indicate 
that the veteran was treated for depression, stable.  A June 
1996 treatment note also indicated diagnoses of psychosis, 
stable and anxiety, stable.  There is nothing in the 
treatment notes indicating an opinion that these diagnoses 
are related to the veteran's period of service.

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized in January 1996.  The veteran 
reported a fourteen-year history of depression beginning with 
his son's death in 1982.  

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized from May to June of 1996.  The 
veteran reported multiple stressors, including the recent 
theft of his car, the psychiatric problems of his wife and 
daughter, and his other daughter's impending enrollment in 
college.  The veteran was diagnosed with a major depressive 
disorder, recurrent and a partner relational problem.

Private treatment notes from June 1996 to May 1999 indicate 
that the veteran continued to seek treatment for depression 
and psychosis.  An August 1997 note indicated that the 
veteran was separated from his wife.  A May 1999 treatment 
note indicated that the veteran's diagnosis was stable 
schizoaffective disorder.

A July 1996 psychiatric evaluation, conducted in conjunction 
with the veteran's SSA benefits, noted a diagnosis of 
schizophrenia, paranoid and other psychotic disorders.  The 
psychiatrist also indicated that the veteran had a diagnosis 
of depression with psychotic features.

A July 1996 letter from a private psychologist indicated that 
she had been treating the veteran since January 1996.  The 
veteran reported that his son had died about ten years before 
and he believed that was a strong precipitant for his 
depression.  The psychologist diagnosed the veteran with 
major depression with psychotic symptoms in partial 
remission.

A July 1996 letter from the veteran's wife indicated that her 
husband was not able to handle stress anymore because of his 
childhood, family trauma, everyday stress he went through in 
service, and his stress and responsibility for his family.

In July 1996, the veteran's physician completed a mental 
disorder questionnaire.  He indicated that the veteran had 
been receiving treatment from him since April 1996 for 
depression and psychosis.  He diagnosed the veteran with 
major depression with psychotic symptoms, rule out 
schizoaffective disorder and rule out bipolar disorder.

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized in September 1996.  The report noted 
that the veteran had a history of major depression with 
psychotic features.  The veteran's wife reported that he had 
been under some stress due to the sale of the family home and 
presentation of his VA claim.  The veteran was diagnosed with 
a major depressive episode with psychotic features.  The 
report does not contain statements relating his diagnosis to 
service.

A September 1996 statement from a friend of the veteran's, 
who reported serving with him in the military in the 1970s, 
indicated that the veteran was uncomfortable talking about 
the year he spent in Vietnam.  The veteran's friend indicated 
the veteran often ate alone and kept very quiet.  He would 
often be slow to respond to questions.

A September 1996 statement from a friend of the veteran's 
indicated that she had known him since 1971.  She stated that 
she noticed a change in the veteran in 1981.  She indicated 
that he could sit in a room full of people and fall asleep.  
She noted he had progressively isolated himself over the 
years.  The veteran's friend indicated that he was first 
hospitalized in 1993.  She indicated that his situation had 
become progressively worse since 1981 when he was trying to 
cope with work stresses.

The veteran's wife submitted a statement in September 1996.  
She indicated that she first noticed a difference in the 
veteran in 1976, when he acted contrary to his normal 
behavior.  She stated that by 1981, the veteran could no 
longer tolerate work-related stress.

A co-worker of the veteran submitted a statement in September 
1996.  He indicated that he worked with the veteran while in 
service from 1981 to 1983.  He stated that he was quiet and 
reserved and sometimes isolated from most of the guys in the 
department.  He reported that there were times when he saw 
the veteran with "dazed" and "sad" looks.

A Navy Medical center hospital report indicated that the 
veteran was hospitalized in February 1997.  The report noted 
a diagnosis of schizoaffective disorder.  There are no notes 
in the hospital report indicating a nexus between service and 
the veteran's current psychiatric diagnosis.

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized in August 1997.  The veteran was 
diagnosed with schizoaffective disorder.  Marital problems 
were listed as a psychosocial stressor.  There are no 
statements in the hospital report regarding the etiology of 
the veteran's psychiatric diagnosis or otherwise relating his 
diagnosis to service.

A VA PTSD examination was conducted in December 1997.  The 
veteran reported developing depression in 1982, at the time 
his son died.  The veteran reported that depression 
interfered with his concentration and he had trouble sleeping 
due to nightmares.  He stated that, eventually, he felt he 
could not handle things in the military and chose to retire 
instead of present his problems for a medical discharge.  The 
veteran reported that he was divorcing his wife.  He 
indicated that his nightmares deal with his wife, his child, 
himself, and the problems he's had.  The examiner diagnosed 
the veteran with PTSD.

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized from February to March 1998.  The 
veteran was diagnosed with schizoaffective disorder.  His 
psychosocial stressors were noted to be a pending divorce and 
financial problems.  There are no statements in the report 
relating the veteran's psychiatric diagnosis to service.

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized in April 1998.  The report noted a 
diagnosis of schizoaffective disorder, bipolar type.  The 
report indicated that the veteran had been diagnosed with 
schizoaffective disorder three years prior.

A Navy Medical Center hospital report indicated that the 
veteran was hospitalized in May 1998.  He was diagnosed with 
a schizoaffective disorder.  There are no statements in the 
report relating the veteran's diagnosis to service.

A PTSD VA examination was conducted in July 1998.  The 
examiner reported that he reviewed the veteran's April 1983 
psychiatric examination and VA examination reports from 
1996(sic) and 1997.  The examiner indicated that both 
previous VA examinations were similar with regard to history 
and substance, but the examiners made different diagnoses.  
The 1998 examiner noted that the 1997 VA examination 
concluded that the veteran had PTSD.  The examiner stated 
that he was unable to find any reason in the report for this 
diagnostic conclusion, as the exam findings in the report 
appeared to support a conclusion of bipolar depression with 
psychosis.  The examiner diagnosed the veteran with bipolar 
disorder with psychotic features.  He indicated that the 
available history and his examination support his diagnosis.  
The examiner went on to state that there "appears to be no 
evidence whatsoever for the diagnosis of post traumatic 
stress disorder."  The examiner noted that the veteran did 
receive a psychiatric consultation in service, however the 
onset of the veteran's symptoms appeared to be in the mid 
1990s.

A September 1999 VA examination report indicated that the 
veteran was examined by the VA examiners who conducted the 
1995 and 1998 VA examinations.  Both examiners reviewed the 
claims file and indicated that they saw "no entries that 
would make [them] think [the veteran's illness] existed 
during his active duty time and everything points to the 
symptoms beginning in and around 1993, with his first 
hospitalization."  They noted that the veteran lost his son 
in 1982.  However, the veteran reported that he went through 
a normal grieving process.  The examiners noted that the 
veteran reported he had been diagnosed with PTSD.  The 
examiners stated that there was not one hospital summary or 
psychiatric evaluation, including their own, "that, in any 
way, would suggest the presence of post traumatic stress 
disorder symptoms."  The examiners noted that the mental 
status examination failed to suggest PTSD or any diagnosis 
other than schizoaffective disorder.  The examiners diagnosed 
the veteran with schizoaffective disorder, in partial 
remission on medication.

An April 2001 hospital report from a Navy Medical Center 
indicated that this was the veteran's tenth psychiatric 
admission.  The veteran reported ongoing stressors, including 
his separation from his wife two years before, problems with 
his girlfriend and daughters.  The veteran was diagnosed with 
schizoaffective disorder, bipolar type.  He was noted to have 
problems with his primary support group.  There were no notes 
in the hospital report relating the veteran's psychiatric 
problems to service.

A July 2001 note from a private physician indicated that the 
veteran was under the physician's care for a schizoaffective 
disorder.  The physician noted that he had been treating the 
veteran since May 1995.  The note did not contain any 
references to the etiology of the veteran's diagnosis.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post- 
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a).

The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a claim for service 
connection for an acquired psychiatric disorder, specifically 
major depressive episodes with recurrent features, 
schizoaffective disorder and PTSD.  The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The evidence shows multiple hospitalizations and psychiatric 
treatment since 1993.  The veteran has been diagnosed, 
alternately, with atypical psychosis, a psychotic disorder, 
not otherwise specified, brief reactive psychosis, psychosis, 
anxiety, bipolar disorder, schizoaffective disorder, 
depression, and major depression with psychotic symptoms.  
The evidence clearly supports the fact that the veteran 
suffers from a current psychiatric disability.  However, 
there is no clinical evidence of record linking any of the 
veteran's current diagnoses with service.  Although service 
medical records indicate that the veteran had a psychiatric 
evaluation and was treated with stress management for 
symptoms, which included nervousness; it is not shown that 
such problems for which he was evaluated during service 
represented the onset of his current psychiatric 
difficulties.

The veteran has been afforded several VA examinations.  The 
April 1995 and July 1998 VA examiners, in their original and 
joint (September 1999) reports, note that the onset of the 
veteran's current symptoms was the mid 1990s.  Neither 
examiner noted a relationship between his current psychiatric 
diagnoses and service. There is no competent evidence that a 
psychosis was present within a year after separation from 
service.  The earliest post-service evidence of the presence 
of a psychiatric disorder is from almost ten years after 
service separation.  A VA hospital summary dated in January 
1993 shows a diagnosis of atypical psychosis.  The report 
contains no clinical indication that the diagnosis was 
related to service.

As to the claim to service connect PTSD, one of the 
requirements to establish service-connection for PTSD is a 
current medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  
Without such diagnosis, the claim fails.  The Board notes 
that, in this instance, neither the old or the new 
regulations are more favorable to the veteran's claim.  The 
Board finds there is medical evidence of record, specifically 
the December 1997 VA examination report, reflecting a 
diagnosis of PTSD.  Significantly, however, the most current 
VA examination, the VA psychiatric examination report of 
September 1999 which was prepared by a Board of two 
psychiatrists, both of whom had previously examined the 
veteran, weighs against the claim as such evidence concludes 
that the veteran does not currently have PTSD.  The report 
contains an analysis of the examination findings as compared 
to the findings required for a diagnosis of PTSD, and 
effectively explained why such a diagnosis, as offered by the 
December 1997 examination, is not currently warranted.  In 
addition, the July 1998 VA examiner specifically noted in his 
report that there "appears to be no evidence whatsoever for 
the diagnosis of post traumatic stress disorder."  The July 
1998 examiner stated that, based on his review of the 
December 1997 VA examination report, there appeared to be no 
basis in the report for the diagnosis of PTSD.  Finally, the 
Board notes that the veteran's treatment records dating from 
1993 to 2001 do not reflect either a diagnosis of or 
treatment for PTSD at any time during that period.  The 
evidence against the veteran's claim to service connect PTSD 
is found to be much more probative than that in favor of the 
claim.

Because the weight of the evidence is against a finding that 
the veteran currently has PTSD, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (The 
Court stated "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, specifically major depressive episodes with 
recurrent features, schizoaffective disorder and PTSD is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

